Exhibit 99.1 FOR IMMEDIATE RELEASE Investor Relations: Media Relations: Chris Burns Ph: 800-252-3526 David Marshall, PhD Ph: 353-1-709-4444 Jonathan Birt Ph: 212-850-5664 Elizabeth Headon Ph: 353-1-498-0300 ELAN REPORTS FIRST QUARTER 2 Dublin, Ireland, April 24, 2008 - Elan Corporation, plc today announced its first quarter 2008 financial results and provided a business update. Commenting on Elan’s business, Kelly Martin, Elan’s president and chief executive officer, said, “We continued to demonstrate successful execution and delivery of tangible results in the first quarter.We remain highly focused on advancing our mid to late stage clinical pipeline as well as supporting physicians and their patients in choosing Tysabri in MS and also now in Crohn’s. Our disciplined management and the repeatability of our scientific process combined with risk minimization enable Elan to pursue a unique pathway forward in what remains a challenging and changing global industry environment.” Commenting on Elan’s first quarter financial results, Shane Cooke, Elan’s executive vice president and chief financial officer, said,“We are very pleased with the strong start to the year, highlights of which include: a 22% increase in revenues; the approval and launch of Tysabri in Crohn’s disease; the continued advancement of our development pipeline; and strong cost control reflected in an 18% reduction in SG&A costs, which more than offset increased R&D costs.”Mr. Cooke added, “We are particularly pleased to see the acceleration in the number of new patients who are benefiting from Tysabri, with over 26,000 on therapy at the end of March 2008. This increase underscores our confidence that Elan’s total revenues for this year will approach the $1 billion mark and that we will achieve our target of having 100,000 patients on Tysabri therapy by the end of 2010.” Unaudited Consolidated Income Statement Data Three Months Ended March 31 2007 U.S.$m 2008 U.S.$m Revenue (see page 7) Product revenue 167.5 207.3 Contract revenue 8.5 7.4 Total revenue 176.0 214.7 Cost of goods sold 72.9 110.8 Gross margin (see page 11) 103.1 103.9 Operating Expenses (see page 12) Selling, general and administrative 89.1 73.0 Research and development 61.3 73.5 Other net charges — 3.0 Total operating expenses 150.4 149.5 Operating loss (47.3 ) (45.6 ) Net Interest and Investment Gains and Losses (see page 13) Net interest expense 26.6 34.5 Net investment (gains)/losses (0.7 ) 3.3 Net charge on debt retirement 18.8 — Net interest and investment gains and losses 44.7 37.8 Net loss from continuing operations before tax (92.0 ) (83.4 ) Provision for income taxes 1.0 2.1 Net loss (93.0 ) (85.5 ) Basic and diluted net loss per ordinary share (0.20 ) (0.18 ) Basic and diluted weighted average number of ordinary shares outstanding (in millions) 466.8 471.6 2 Unaudited Non-GAAP Financial Information – EBITDA Non-GAAP Financial Information Reconciliation Schedule Three Months Ended March 31 2007U.S.$m 2008U.S.$m Net loss (93.0 ) (85.5 ) Net interest expense 26.6 34.5 Provision for income taxes 1.0 2.1 Depreciation and amortization 31.1 17.0 Amortized fees (4.0 ) (1.2 ) EBITDA (38.3 ) (33.1 ) Non-GAAP Financial Information Reconciliation Schedule Three Months Ended March 31 2007 U.S.$m 2008 U.S.$m EBITDA (38.3 ) (33.1 ) Share-based compensation 13.8 12.2 Other net charges — 3.0 Net investment (gains)/losses (0.7 ) 3.3 Net charge on debt retirement 18.8 — Adjusted EBITDA (6.4 ) (14.6 ) To supplement its consolidated financial statements presented on a U.S. GAAP basis, Elan provides readers with EBITDA (Earnings Before Interest, Taxes, Depreciation and Amortization) and Adjusted EBITDA, non-GAAP measures of operating results.
